Citation Nr: 1400375	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-41 624	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder.

2.  Entitlement to service connection for a right foot disorder.

3.  Entitlement to service connection for a left foot disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for a psychiatric disorder.

7.  Entitlement to service connection for a dental disorder.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION


The Veteran served on active duty from September 1979 to August 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was thereafter transferred to the Detroit, Michigan RO.  The Veteran testified at a Board hearing before the undersigned via video conference from the Detroit RO in January 2012.

The issue of service connection for a migraine headache disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

The Veteran testified that during service, he fell from a tank and suffered injuries to his feet and back.  The service treatment records document a July 1981 fall from a tank, but only mention an arm injury.  However, the Veteran testified that he did not seek treatment for the other injuries.  An undated typed form from David C. Willis, M.D., indicated that the Veteran's back disorder was most likely caused by, a result of, or aggravated by his active duty, but no rationale was provided.  

The Veteran also reported that he suffered both eye and dental disorders due to poor inservice sanitary conditions.  In addition, he reported that his eyes were injured due to the way in which he had to hold and fire his weapon.  He also stated that he suffered a dental injury knocking out front teeth.  

He further indicated that his hypertension and schizophrenia had been present since service.  He basically argued that all of his claimed disabilities resulted in his unemployability status.  Lay evidence was received from the Veteran's father and sister who essentially indicated that the Veteran had been in a poor medical state and unable to work since he left the military.  A medical report received from the Detroit VA in February 2012 noted that he Veteran had schizophrenia which was diagnosed about 5 years ago and resulted in two hospitalizations at the VA in Gainesville, Florida.  It was further noted that the Veteran had not really functioned well since his discharge from the military in 1983.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold.   See also Locklear v. Nicholson, 20 Vet. App. 410, at 418 (2006).

In this case, the Veteran has not been afforded VA examinations nor have his VA medical records been obtained from the Gainesville or Detroit VA facilities where he indicated that he received treatment.  Accordingly, the Board finds that the Veteran's records should be obtained, as well as the records from Dr. Willis.  In addition, he should be afforded VA examinations.  The issue of entitlement to a TDIU is deferred pending resolution of the service connection claims on appeal.

Finally, as the Veteran has relocated to the Detroit area, it should be determined if he wishes local representation.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and determine if he wishes to change representation from his Florida representative.  

2.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment from the Gainesville, Florida and Detroit, Michigan VA facilities.  

3.  After securing the appropriate medical release, obtain and associate with the record copies of all clinical records, which are not already in the claims file, of the Veteran's treatment from David C. Willis, M.D.  Additionally, in light of the forthcoming changes to the 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.

4.  Schedule the Veteran for a VA examination(s) to determine the nature and etiology of any current eye, feet, hypertension, back, psychiatric, and dental disabilities.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current claimed eye, feet, hypertension, back, psychiatric, and dental disabilities, had their clinical onset during service, whether a psychosis including schizophrenia, and/or hypertension were manifest in the initial post-service year, or if any claimed disability is related to any in-service disease, event, or injury.  

The examiner should consider the Veteran's statements that his eyes suffered trauma due to the way he held and fired his gun and unsanitary conditions, that his feet and back were injured in a fall from a tank, that his teeth were injured in a trauma incident with another service member and due to unsanitary conditions, and that his hypertension and psychiatric disorder have been present since service.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

5.  The AMC should review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

6.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

